DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 04/01/2019, have been considered.

Drawings
The drawings filed on 04/01/2019 are accepted.  

Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, line 2 of claim 12 recites the phrase “at least one anti-siphon values…”  The word “values” appears to be a typographical error.  Applicant is suggested to amend claim 12 to recite: --anti-siphon valves--.  Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochenko (U.S. Patent 8,606,596 B1).
Regarding claim 20, Bochenko teaches a waste management method (Bochenko: Abstract [“A medication waste and data collection system…”]) comprising:
receiving a fluid via a receiving unit (Bochenko: FIGS. 2-4; col 13, ln 24-27 [“…waste container housing 4 that can include intelligent injection site 6, liquid waste container 8…”]);
transferring the fluid to an analysis section of the receiving unit (Bochenko: FIGS. 2-4; col 13, ln 24-44 [“…liquid waste container 8…Fluid conduit 9 can connect intelligent injection site 6 to liquid waste container 8 for the transfer of liquid from injection site 6 to liquid waste container 8.”]);
analyzing the fluid for identification, concentration, and amount with an analysis unit wherein the analysis unit is electrically coupled to a computing device (Bochenko: FIGS. 2-4; col 13, ln 24-56 [“…intelligent injection site 6… memory 6b to store a log of events and processor 6c to calculate and process data. Intelligent injection site 6 can include a transmission element 20 to communicate information to data collection system 22. The data (information) transfer element 20 can be configured to transfer information from the medication container 10 to an information data collection system 22…Data transmission element 20 can be one of: hard-wired transmission, wireless transmission, IR transmission, optical transmission, electromagnetically coupled transmission.”]; col 23, ln 56-60 [“…may be implemented on a computer having a display device (e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor) for displaying information to the user and an input interface such as a touch screen…”]); and
See above.}).

Regarding claim 21, Bochenko teaches all the limitations of the parent claim 20 as shown above.  Bochenko discloses a holding section fluidly coupled to analysis section (Bochenko: FIGS. 2-4; col 13, ln 24-27 {See above.}).

Regarding claim 22, Bochenko teaches all the limitations of the parent claim 20 as shown above.  Bochenko discloses the analysis unit further comprises scanning the fluid (Bochenko: col 11, ln 15-21 [“…composition sensor (e.g., a spectroscopic sensor, etc.) to characterize a composition of the medication. The composition sensor can generate signatures of the medication passing therethrough which can be compared to known signatures in order to characterize the medication.”]).

Regarding claim 24, Bochenko teaches all the limitations of the parent claim 20 as shown above.  Bochenko discloses the analysis unit further comprises weighing the fluid (Bochenko: FIG. 13; col 21, ln 28-30 [“Liquid level detector 404 can be any of a float detector, an ultrasonic fluid level detector, a strain gage weight detector, an optical fluid level detector…”]).

Regarding claim 25, Bochenko teaches all the limitations of the parent claim 20 as shown above.  Bochenko discloses the analysis unit further comprise metering the fluid (Bochenko: FIG. 2; col 14, ln 11-22 [“…configured to measure a fluid transfer from the medication container 10 to the waste container 8.”]).
claim 26, Bochenko teaches all the limitations of the parent claim 20 as shown above.  Bochenko discloses moving the fluid from the analysis section with an actuator (Bochenko: col 4, ln 11-22 [“The medication preparation apparatus can include a fluid coupler configured to transfer medication from a vial or a syringe to a medication container…”]).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko; in view of Prince (U.S. Patent Publication 2014/0066880 A1); and further in view of Nord (U.S. Patent Publication 2005/0209585 A1).
Regarding claim 1, Bochenko teaches a waste management system (Bochenko: Abstract [“A medication waste and data collection system…”]) comprising:
a receiving unit having a holding section and an analysis section (Bochenko: FIGS. 2-4; col 13, ln 24-27 [“…waste container housing 4 that can include intelligent injection site 6, liquid waste container 8…”]); 
an analysis unit coupled to the analysis section of the receiving unit, and configured to analyze a fluid for identification, concentration, and amount (Bochenko: FIGS. 2-4; col 13, ln 24-27 [“…waste container housing 4 that can include intelligent injection site 6, liquid waste container 8…”]);

a computing device having at least one storage device, at least one memory unit, one or more central processing units, a display, an input/output bus, and at least one user interface device coupled to the input/output bus (Bochenko: FIGS. 2-4; col 13, ln 24-56 [“…intelligent injection site 6… memory 6b to store a log of events and processor 6c to calculate and process data. Intelligent injection site 6 can include a transmission element 20 to communicate information to data collection system 22. The data (information) transfer element 20 can be configured to transfer information from the medication container 10 to an information data collection system 22…Data transmission element 20 can be one of: hard-wired transmission, wireless transmission, IR transmission, optical transmission, electromagnetically coupled transmission.”]; col 23, ln 56-60 [“…may be implemented on a computer having a display device (e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor) for displaying information to the user and an input interface such as a touch screen…”]);
wherein the computing device is coupled to the analysis unit (Bochenko: FIGS. 2-4; col 13, ln 24-56; col 23, ln 56-60 {See above.}).
However, Bochenko is silent as to explicitly teaching at least two control valves fluidly coupled to a receiving unit, and a receiving unit having at least one anti-siphon valve.
Prince, in a similar field of endeavor, discloses controlling fluid delivery via a manually administrable medication container to a patient through a fluid delivery pathway (Prince: Abstract.).  Therein, Prince discloses at least two control valves fluidly coupled to a receiving 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least two control valves fluidly coupled to a receiving unit, disclosed by Prince, into Bochenko, with the motivation and expected benefit of controlling allowing for a drug and/or medication to flow and then be distributed or portioned and/or for preventing back flow.  This method for improving Bochenko was within the ordinary ability of one of ordinary skill in the art based on the teachings of Prince.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Bochenko and Prince to obtain the invention as specified in claim 1.
However, Bochenko, in view of Prince, is silent as to explicitly teaching a receiving unit having at least one anti-siphon valve.
Nord is directed to measuring and automatically disposing of infectious waste generated during and after surgical and clinical procedures (Prince: Nord.).  Therein, Nord discloses a receiving unit having at least one anti-siphon valve (Nord: ¶25 [“…receptacle may also include an anti-siphon mechanism, such as a flapper check valve, to prevent retrograde or reverse flow of the liquid contents of the system…”]; FIG. 4; ¶70-71 [“Waste fluid and gas is received through 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a receiving unit having at least one anti-siphon valve, disclosed by Prince, into Bochenko, as modified by Prince, with the motivation and expected benefit of preserving the integrity of a sample in a receiving unit such as a cuvette.  This method for improving Bochenko, as modified by Prince, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nord.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Bochenko and Prince and Nord to obtain the invention as specified in claim 1.

Regarding claim 2, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 1 as shown above.  Prince further discloses at least one actuation device coupled to one or more of the at least two control valves (Prince: FIG. 8; ¶95 [“…various alternatives for the origination of a flow control command 122 from external devices/systems 135. A flow controller and/or a rules engine 130 can be included to determine the appropriate state of the flow control valve 115…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one actuation device coupled to one or more of the at least two control valves, disclosed by Prince, into Bochenko, as modified by Prince and Nord, with the motivation and expected benefit of allow for the movement of a drug and/or medication through a control system.  This method for improving Bochenko, as modified by Prince and Nord, was within the ordinary ability of one of ordinary skill in the art based on 
Regarding claim 17, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 4, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 1 as shown above.  Bochenko discloses the analysis unit further comprises a spectroscopy unit (Bochenko: FIG. 5; col 15, ln 57-62 [“Verifier element 60 can be any one or more of a pH detector, a viscosity indicator, an optical density indicator, a chemical indicator, a drug molecule indicator, a drug sensor, a spectroscopic sensor, a spectrophotometer…”]).

Regarding claim 6, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 1 as shown above.  Bochenko discloses the analysis unit further comprises at least one sensor (Bochenko: FIG. 2; col 14, ln 11-14 [“…system 2 may include two different types of sensors including a sensor 16…”]).

Regarding claim 7, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 6 as shown above.  Bochenko discloses the analysis unit further comprises a volume sensor (Bochenko: FIG. 2; col 14, ln 11-14 [“…a sensor 18 configured to measure a fluid transfer…”]).

claim 11, Bochenko teaches a waste management apparatus (Bochenko: Abstract {See above.}) comprising:
a receiving unit having a first side configured for receiving a fluid transport device (Bochenko: FIGS. 2-4; col 13, ln 24-27 {See above.});
a holding section of the receiving unit fluidly coupled to the first side of the receiving unit (Bochenko: FIGS. 2-4; col 13, ln 24-27 {See above.});
an analysis section of the receiving unit fluidly coupled to the holding section and a second side of the receiving unit (Bochenko: FIGS. 2-4; col 13, ln 24-27 {See above.});
an analysis unit coupled to the analysis section (Bochenko: FIGS. 2-4; col 13, ln 24-56; col 23, ln 56-60 {See above.});
a waste reservoir fluidly coupled to the analysis section (Bochenko: FIGS. 2-4; col 13, ln 24-44 {See above.}); and
at least one computing device for controlling and receiving signals from the analysis unit and for controlling valves (Bochenko: FIGS. 2-4; col 13, ln 24-56; col 23, ln 56-60 {See above.}).
Prince discloses at least two control valves fluidly coupled to an analysis section (Prince: FIGS. 1-3, 7; ¶78-79 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least two control valves fluidly coupled to an analysis section, disclosed by Prince, into Bochenko, with the motivation and expected benefit of controlling allowing for a drug and/or medication to flow and then be distributed or portioned and/or for preventing back flow.  This method for improving Bochenko was within the ordinary ability of one of ordinary skill in the art based on the teachings of Prince.  Therefore, it would 
Nord discloses a receiving unit having at least one anti-siphon valve (Nord: FIG. 4; ¶25, ¶70-71 {See above.}).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a receiving unit having at least one anti-siphon valve, disclosed by Prince, into Bochenko, as modified by Prince, with the motivation and expected benefit of preserving the integrity of a sample in a receiving unit such as a cuvette.  This method for improving Bochenko, as modified by Prince, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nord.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Bochenko and Prince and Nord to obtain the invention as specified in claim 11.

Regarding claim 12, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 11 as shown above.  Nord discloses at least one holding section has a first side fluidly coupled to at least one anti-siphon valve (Nord: FIG. 3; ¶70 [“…fluid and gaseous matter through the separation chamber 9. Waste fluid and gas is received through the inlet port 1 that is fitted with an anti-siphon valve 17 to prevent inadvertent back-flow…”]).  Bochenko discloses a holding section having a first side fluidly coupled to an inlet and a second side fluidly coupled to the analysis section (Bochenko: FIGS. 2-4; col 13, ln 24-27 {See above.}).


Regarding claim 13, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 11 as shown above.  Bochenko discloses an analysis section having a first side fluidly coupled to an inlet and a second side fluidly coupled to a holding section (Bochenko: FIGS. 2-4; col 13, ln 24-27 {See above.}).  Nord discloses an analysis section fluidly coupled to at least one anti-siphon valve (Nord: FIG. 3; ¶70 {See above.}).  Prince discloses an analysis section has a first side fluidly coupled to at least one valve and a second side fluidly coupled to one or more of the at least two control valves (Prince: FIGS. 1-3, 7; ¶78-79 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of providing an analysis section having a first side fluidly coupled to at least one analysis section anti-siphon valves, and a second side fluidly coupled to one or more of the at least two control valves, disclosed by Bochenko and Prince and Nord, into Bochenko, as modified by Prince and Nord, with the motivation and expected benefit of 

Regarding claim 14, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 13 as shown above.  Bochenko discloses an analysis section is fluidly coupled to the holding section (Bochenko: FIGS. 2-4; col 13, ln 24-27 {See above.}).  Nord discloses interposing anti-siphon valves between the various sections of a fluid pathway (Nord: FIG. 3; ¶70 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of providing an analysis section fluidly coupled to the holding section through one or more of the at least one analysis section anti-siphon valves, disclosed by Bochenko and Nord, into Bochenko, as modified by Prince and Nord, with the motivation and expected benefit of directing a fluid to a waste reservoir that is fluidly coupled to the analysis unit.  This method for improving Bochenko, as modified by Prince and Nord, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bochenko and Nord.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Bochenko and Prince and Nord to obtain the invention as specified in claim 14.

Regarding claim 15, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 11 as shown above.  Bochenko discloses the analysis unit is mechanically See above.}).  

Regarding claim 16, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 11 as shown above.  Bochenko discloses the analysis unit is optically coupled to the analysis section of the receiving unit (Bochenko: FIGS. 2-4; col 13, ln 24-56 [“…Data transmission element 20 can be one of: hard-wired transmission, wireless transmission, IR transmission, optical transmission, electromagnetically coupled transmission.”]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bochenko, in view of Prince and Nord; and further in view of Walker (U.S. Patent 5,627,522).
Regarding claim 3, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 2 as shown above.  However, Bochenko, in view of Prince and Nord, is silent as to explicitly teaching at least one actuation device further comprises a plunger, a barrel, and a stepper motor coupled to the plunger.
Walker discloses an automated liquid level sensing system (Walker: Abstract.).  Therein, Walker discloses an actuation device comprising a stepper motor coupled to a plunger, in the general shape of a barrel (Walker: FIGS. 1-14; col 21, ln 52 to col 24, ln 22; FIGS. 4A, 29-30; col 44, ln 48-63; [“Motion control for the system 2 is performed by 22 stepper motors of various sizes, some of which are identified herein. The specifications and operation of the stepper motors are described generally as follows… linear actuator reciprocates a plunger 35…”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of providing an actuation device further comprises a plunger, a .

Claims 5, 10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko, in view of Prince and Nord; and further in view of Nelson (U.S. Patent Publication 2017/0287290 A1).
Regarding claim 5, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 4 as shown above.  However, Bochenko, in view of Prince and Nord, is silent as to explicitly teaching the spectroscopy unit further comprises one or more spectroscope unit chosen from a group consisting of a raman spectroscopy unit, a laser spectroscopy unit, an acoustic spectroscopy unit, a Compton spectroscopy unit, and electromagnetic radiation spectroscopy unit.
Nelson discloses a system for disposing and documenting the disposal of controlled substances (Nelson: Abstract.).  Therein, Nelson discloses a spectroscopy unit comprising raman spectroscopy unit (Nelson: FIG. 8; ¶135 [“…the received waste dose remaining within the analysis chamber 410 may be analyzed using a Raman spectroscopy technique.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of providing an actuation device further comprises a plunger, a 

Regarding claim 10, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 1 as shown above.  Nelson discloses providing an adulterant to be mixed with the fluid (Nelson: FIGS. 4-5; ¶111 [“…the waste containment apparatus 110 for analyzing, verifying and adulterating/sequestering a deposited CS waste dose…”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of providing an adulterant to be mixed with the fluid, disclosed by Nelson, into Bochenko, as modified by Prince and Nord, with the motivation and expected benefit of allowing for the receiving unit to be rinsed and/or flushed.  This method for improving Bochenko, as modified by Prince and Nord, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nelson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Bochenko and Prince and Nord and Nelson to obtain the invention as specified in claim 10.

claim 18, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 11 as shown above.  Nelson discloses a portion of a fluid is directed to an audit unit (Nelson: FIG. 6; ¶125 [“…analysis chamber 410 may be configured for reserving about 0.5 ml of waste, and storage chamber 430 may be configured for storing up to about 10 ml of waste. Such volumes may be appropriate for analyzing and storing a typical post-patient controlled substance waste dose.”] {¶36 of Applicants’ specification discloses “The audit system and/or storage 234 can allow for the capture and/or storage of samples of the drug and/or medication received by the receiving unit 222. In at least one embodiment, the computing device 230 can receive signals from the analysis unit 228 that allow it to determine the identification, concentration, and amount of the drug and/or medication received. If the drug and/or medication does not match with one or more of the criteria set forth in the memory and/or storage of the computing device, and/or accessed from a remote memory and/or storage device then the computing device 230 can cause the control system 232 to transfer a portion of the drug and/or medication to the audit system and/or storage 234.”  Thus, Nelson discloses an audit unit as recited in the claim(s).}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the feature of directing a portion of a fluid is to an audit unit, disclosed by Nelson, into Bochenko, as modified by Prince and Nord, with the motivation and expected benefit of allowing for the capture and/or storage of samples of the drug and/or medication received by the receiving unit.  This method for improving Bochenko, as modified by Prince and Nord, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nelson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the 

Regarding claim 19, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 11 as shown above.  Nelson discloses a portion of a fluid is directed to an audit unit (Nelson: FIG. 6; ¶125 Bochenko discloses an audit unit fluidly coupled to an inlet and a second side fluidly coupled to a holding section (Nelson: FIG. 6; ¶125 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of providing an audit unit fluidly coupled to the at least two control valves, disclosed by Nelson, into Bochenko, as modified by Prince and Nord, with the motivation and expected benefit of directing a fluid to a waste reservoir that is fluidly coupled to the audit unit.  This method for improving Bochenko, as modified by Prince and Nord, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nelson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Bochenko and Prince and Nord and Nelson to obtain the invention as specified in claim 19.

Claims 8-9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko, in view of Prince and Nord; and further in view of Martinez (U.S. Patent Publication 2003/0069716 A1).
Regarding claim 8, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 1 as shown above.  However, Bochenko, in view of Prince and Nord, is silent as to explicitly teaching an analysis unit further comprises at least one imaging unit.
Abstract.).  Therein, Martinez discloses an analysis unit further comprises at least one imaging unit (Martinez: FIG. 9; ¶207 [“The computer system of the present invention receives instructions from…the camera 5, which can be a camera with a charge-coupled device (CCD) image sensor or a CMOS-based image sensor.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of providing an analysis unit further comprises at least one imaging unit, disclosed by Martinez, into Bochenko, as modified by Prince and Nord, with the motivation and expected benefit of determining the identification, concentration, and/or amount of a drug or medication received and/or analyzed by the receiving and/or analysis unit.  This method for improving Bochenko, as modified by Prince and Nord, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martinez.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Bochenko and Prince and Nord and Martinez to obtain the invention as specified in claim 8.
Regarding claim 23, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 8 as shown above.  Martinez discloses the at least one imaging unit comprises a CMOS imaging unit (Martinez: FIG. 9; ¶207 [“The computer system of the present invention receives instructions from…the camera 5, which can be a camera with a charge-coupled device (CCD) image sensor or a CMOS-based image sensor.”]). 
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bochenko, in view of Nelson.
Regarding claim 27, Bochenko, in view of Prince and Nord, teach all the limitations of the parent claim 20 as shown above.  Nelson discloses directing a first portion of the fluid to an audit storage unit and a second portion of the fluid to the waste reservoir (Nelson: FIG. 6; ¶125 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the feature of directing a first portion of the fluid to an audit storage unit and a second portion of the fluid to the waste reservoir, disclosed by Nelson, into Bochenko, with the motivation and expected benefit of directing a fluid to a waste reservoir that is fluidly coupled to the audit unit.  This method for improving Bochenko, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nelson.  Therefore, it would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2008/0197059 Al, to Mallett et al., is directed to a liner for use in a waste sorting and disposal system is configured for placement in a container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864